Title: James Madison to Nicholas P. Trist, 24 December 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 Decr. 24. 1827
                            
                        
                        
                        Your letter containing the information from Mr. Coolidge on the subject of Mr. Walker, was duly recd.; and as
                            the opening for the Chair of Nat: Phil: seemed to be not closed by the correspondence relating to Docr. Jones &
                            Mr. Renwick, I forwarded the information to Mr. Johnson, from whom, at Richmond, it will emanate to other Visitors
                        It appears that a majority of the Visitors decline a concurrence in Mr. Harrisons proposal, considering the
                            time too short for a profitable trip to Germany, and a sanction to the trip an improper controul on the choice of the
                            Board, on the actual arrival of the vacancy.
                        I inclose several extracts from a letter of General Lafayette of pretty late date. Inferring, when Mr. Terrell
                            was with me, that a publication of a part of Mr. Jefferson’s papers was not distant, and that arrangements were intended
                            for simultaneous editions in France & in England, I intimated to Lafayette that his friendly aid would probably be
                            resorted to on the occasion. You will of course make known what he says on the subject, to Mr. J. Randolph, who may
                            however have anticipated what is suggested. I have no doubt that a translation of the work, would have an extensive sale
                            in France, particularly, where Mr. Jefferson was so well known & so much admired; if not arrested by the
                            Censorship.
                        I cannot turn to the letter of Mr. J. containing the severe remarks on the lying practice of the Printers,
                            which appear to be so misunderstood abroad, & to be working a mischief, so contrary to his principles and his
                            intentions. If you have a ready access to the letter, I should be glad to supply the General with an antidote, as far as a
                            just comment on it, can be turned to that account. I was afraid at the time that the publication, would be perverted
                            abroad, by the watchful & wicked enemies of free Govt; and its great bulwark  a free press.
                        You know I presume that in the choice of a Chairman by the Faculty, sensations were experienced, which led to
                            a recommendation, that the appointment be altered from annual to quarteryearly, as less an object of competition,
                            & less an evil in an unlucky result. Affectionate respects
                        
                        
                            
                                James Madison
                            
                        
                    